PAULINE NEWMAN, Circuit Judge.

ORDER

Portable Water Supply Systems Co., Ltd. moves for reconsideration of the court’s October 23, 2002 order dismissing its appeal for failure to file a brief, and moves for a 45-day stay of proceedings to allow the parties to discuss settlement.
Counsel for Portable Water states that he is in settlement negotiations with the Agency for International Development and that he planned to file a motion for stay with the court, but failed to do so due to the death and funeral of his aunt.* Based on these circumstances, the court grants Portable Water’s motion to reinstate its appeal.
Accordingly,
IT IS ORDERED THAT:
(1) Portable Water’s motion for reconsideration is granted.
(2) The October 23, 2002 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(3) Portable Water’s motion to stay proceedings for 45 days is granted. Portable Water is directed to file either a brief or a renewed motion to stay within 45 days of the date of filing of this order.

 As of the date of dismissal, Portable Water’s brief was 22 days overdue. Counsel for Portable Water is directed to review the time limitations for filing briefs in Fed. Cir. R. 31(a).